    Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 1 of 25     PageID #: 577




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

RAVEN RIDGEWAY,                           )
   Plaintiff,                             )
                                          )
v.                                        )    CIVIL ACTION NO. 1:19-00859-N
                                          )
ANDREW M. SAUL,                           )
Commissioner of Social Security,          )
   Defendant.                             )

                    MEMORANDUM OPINION AND ORDER

        Plaintiff Raven Ridgeway brought this action under 42 U.S.C. §§ 405(g) and

1383(c)(3) seeking judicial review of a final decision of the Defendant Commissioner

of Social Security denying her applications for a period of disability and disability

insurance benefits (collectively, “DIB”), and for child’s insurance benefits based on

disability (“CIBBOD”), under Title II of the Social Security Act, 42 U.S.C. § 401, et

seq., and her application for supplemental security income (“SSI”) under Title XVI

of the Social Security Act, 42 U.S.C. § 1381, et seq.1 Upon due consideration of the

parties’ briefs (Docs. 11, 12, 14) and those portions of the transcript of the



1      “Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides
for the payment of insurance benefits to persons who have contributed to the
program and who suffer from a physical or mental disability. 42 U.S.C. §
423(a)(1)(D) (1982 ed., Supp. III). Title XVI of the Act provides for the payment of
disability benefits to indigent persons under the Supplemental Security Income
(SSI) program. § 1382(a).” Bowen v. Yuckert, 482 U.S. 137, 140, 107 S. Ct. 2287, 96
L. Ed. 2d 119 (1987).
       “Congress amended the Social Security Act in 1939 to provide a monthly
benefit for designated surviving family members of a deceased insured wage earner.
‘Child’s insurance benefits’ are among the Act’s family-protective measures. 53 Stat.
1364, as amended, 42 U.S.C. § 402(d).” Astrue v. Capato ex rel. B.N.C., 566 U.S. 541,
547, 132 S. Ct. 2021, 182 L. Ed. 2d 887 (2012).
    Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 2 of 25     PageID #: 578




administrative record (Doc. 10) relevant to the issues raised, the Court finds that

the Commissioner’s final decision is due to be REVERSED, and this cause

REMANDED for further administrative proceedings.2

                          I.    Procedural Background

        Ridgeway filed the subject DIB application with the Social Security

Administration (“SSA”) on January 25, 2017, the subject SSI application on

February 6, 2017, and the subject CIBBOD applications on July 25, 2016, and

January 24, 2017. After they were initially denied, Ridgeway requested, and on

August 9, 2018, received, a hearing before an Administrative Law Judge (“ALJ”)

with the SSA’s Office of Disability Adjudication and Review.3 On October 31, 2018,

the ALJ issued an unfavorable decision on Ridgeway’s applications, finding her not

disabled under the Social Security Act and therefore not entitled to benefits. (See

Doc. 10, PageID.57-73).

        The Commissioner’s decision on Ridgeway’s applications became final when

the Appeals Council for the Office of Disability Adjudication and Review denied her

request for review of the ALJ’s unfavorable decision on October 2, 2019. (Id.,

PageID.42-46). Ridgeway subsequently brought this action under §§ 405(g) and



2 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 17, 18; 4/15/2020 text-only order of
reference). With the Court’s consent, the parties jointly waived the opportunity to
present oral argument. (See Docs. 16, 19).

3The ALJ “escalated [all of Ridgeway’s] claims in order to have a full hearing and
decision on all of the issues.” (Doc. 10, PageID.57).
 Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 3 of 25           PageID #: 579




1383(c)(3) for judicial review of the Commissioner’s final decision. See 42 U.S.C. §

1383(c)(3) (“The final determination of the Commissioner of Social Security after a

hearing [for SSI benefits] shall be subject to judicial review as provided in section

405(g) of this title to the same extent as the Commissioner’s final determinations

under section 405 of this title.”); 42 U.S.C. § 405(g) (“Any individual, after any final

decision of the Commissioner of Social Security made after a hearing to which he

was a party, irrespective of the amount in controversy, may obtain a review of such

decision by a civil action commenced within sixty days after the mailing to him of

notice of such decision or within such further time as the Commissioner of Social

Security may allow.”); Ingram v. Comm'r of Soc. Sec. Admin., 496 F.3d 1253, 1262

(11th Cir. 2007) (“The settled law of this Circuit is that a court may review, under

sentence four of section 405(g), a denial of review by the Appeals Council.”).

                             II.   Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is supported by substantial evidence and based on proper

legal standards.” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quotation omitted).

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––, 135
      S. Ct. 808, 815, 190 L. Ed. 2d 679 (2015). Under the substantial-
      evidence standard, a court looks to an existing administrative record
      and asks whether it contains “sufficien[t] evidence” to support the
      agency’s factual determinations. Consolidated Edison Co. v. NLRB,
      305 U.S. 197, 229, 59 S. Ct. 206, 83 L. Ed. 126 (1938) (emphasis
      deleted). And whatever the meaning of “substantial” in other contexts,
 Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 4 of 25            PageID #: 580




      the threshold for such evidentiary sufficiency is not high. Substantial
      evidence … is “more than a mere scintilla.” Ibid.; see, e.g., [Richardson
      v.] Perales, 402 U.S. [389,] 401, 91 S. Ct. 1420[, 28 L. Ed. 2d 842
      (1971)] (internal quotation marks omitted). It means—and means
      only—“such relevant evidence as a reasonable mind might accept as
      adequate to support a conclusion.” Consolidated Edison, 305 U.S. at
      229, 59 S. Ct. 206. See Dickinson v. Zurko, 527 U.S. 150, 153, 119 S.
      Ct. 1816, 144 L. Ed. 2d 143 (1999) (comparing the substantial-evidence
      standard to the deferential clearly-erroneous standard).

Biestek v. Berryhill, -- U.S. --, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019).

      In reviewing the Commissioner’s factual findings, a court “ ‘may not decide

the facts anew, reweigh the evidence, or substitute our judgment for that of the

[Commissioner].’ ” Winschel, 631 F.3d at 1178 (quoting Phillips v. Barnhart, 357

F.3d 1232, 1240 n.8 (11th Cir. 2004) (alteration in original) (quoting Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983))). “ ‘Even if the evidence

preponderates against the [Commissioner]’s factual findings, [the Court] must

affirm if the decision reached is supported by substantial evidence.’ ” Ingram, 496

F.3d at 1260 (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

      Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if

interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings

made by the [agency] were unreasonable. To that end, [judicial] inquiry is highly

deferential and we consider only whether there is substantial evidence for the

findings made by the [agency], not whether there is substantial evidence for some

other finding that could have been, but was not, made. That is, even if the evidence
    Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 5 of 25      PageID #: 581




could support multiple conclusions, we must affirm the agency’s decision unless

there is no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,

1029 (11th Cir. 2004) (en banc) (citations and quotation omitted).4

        “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [A court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light



4 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam)
(“The court need not determine whether it would have reached a different result
based upon the record” because “[e]ven if we find that the evidence preponderates
against the [Commissioner]'s decision, we must affirm if the decision is supported
by substantial evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.
1991) (under the substantial evidence standard, “we do not reverse the
[Commissioner] even if this court, sitting as a finder of fact, would have reached a
contrary result…”); Hunter v. Soc. Sec. Admin., Comm'r, 808 F.3d 818, 822 (11th
Cir. 2015) (“In light of our deferential review, there is no inconsistency in finding
that two successive ALJ decisions are supported by substantial evidence even when
those decisions reach opposing conclusions. Faced with the same record, different
ALJs could disagree with one another based on their respective credibility
determinations and how each weighs the evidence. Both decisions could nonetheless
be supported by evidence that reasonable minds would accept as adequate.”);
Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991) (“Substantial evidence may
even exist contrary to the findings of the ALJ, and we may have taken a different
view of it as a factfinder. Yet, if there is substantially supportive evidence, the
findings cannot be overturned.”); Edlund v. Massanari, 253 F.3d 1152, 1156 (9th
Cir. 2001), as amended on reh'g (Aug. 9, 2001) (“If the evidence is susceptible to
more than one rational interpretation, the court may not substitute its judgment for
that of the Commissioner.”).
    Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 6 of 25          PageID #: 582




of all the relevant facts.”).5



5 However, “district court judges are not required to ferret out delectable facts
buried in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden
upon the district court to distill every potential argument that could be made based
on the materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239
(11th Cir. 2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment)
(quoting Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995)
(en banc)) (ellipsis added). The Eleventh Circuit Court of Appeals, whose review of
Social Security appeals “is the same as that of the district court[,]” Miles v. Chater,
84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of
error not fairly raised in the district court. See Stewart v. Dep’t of Health & Human
Servs., 26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of
appeals] will not address an argument that has not been raised in the district
court…Because Stewart did not present any of his assertions in the district court,
we decline to consider them on appeal.” (applying rule in appeal of judicial review
under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford v. Comm'r Of Soc. Sec., 363 F.3d
1155, 1161 (11th Cir. 2004) (per curiam) (same); Hunter v. Comm’r of Soc. Sec., 651
F. App'x 958, 962 (11th Cir. 2016) (per curiam) (unpublished) (same); Cooley v.
Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th Cir. 2016) (per curiam)
(unpublished) (“As a general rule, we do not consider arguments that have not been
fairly presented to a respective agency or to the district court. See Kelley v. Apfel,
185 F.3d 1211, 1215 (11th Cir. 1999) (treating as waived a challenge to the
administrative law judge’s reliance on the testimony of a vocational expert that was
‘not raise[d] . . . before the administrative agency or the district court’).”); In re Pan
Am. World Airways, Inc., Maternity Leave Practices & Flight Attendant Weight
Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f a party hopes to preserve
a claim, argument, theory, or defense for appeal, she must first clearly present it to
the district court, that is, in such a way as to afford the district court an opportunity
to recognize and rule on it.”); Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)
(applying In re Pan American World Airways in Social Security appeal); Sorter v.
Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th Cir. 2019) (per curiam)
(unpublished) (“Sorter has abandoned on appeal the issue of whether the ALJ
adequately considered her testimony regarding the side effects of her pain
medication because her initial brief simply mentions the issue without providing
any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278–79
(11th Cir. 2009) (explaining that ‘simply stating that an issue exists, without
further argument or discussion, constitutes abandonment of that issue’).”); Figuera
v. Comm'r of Soc. Sec., 819 F. App'x 870, 871 n.1 (11th Cir. 2020) (per curiam)
(unpublished) (“Figuera also argues the ALJ failed to properly assess her credibility
… However, Figuera did not adequately raise this issue in her brief before the
district court. She raised the issue only summarily, without any citations to the
 Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 7 of 25             PageID #: 583




      The “substantial evidence” “standard of review applies only to findings of

fact. No similar presumption of validity attaches to the [Commissioner]’s

conclusions of law, including determination of the proper standards to be applied in

reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)

(quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th

Cir. 1982) (“Our standard of review for appeals from the administrative denials of

Social Security benefits dictates that ‘(t)he findings of the Secretary as to any fact, if

supported by substantial evidence, shall be conclusive ....’ 42 U.S.C.A. s 405(g) … As

is plain from the statutory language, this deferential standard of review is

applicable only to findings of fact made by the Secretary, and it is well established

that no similar presumption of validity attaches to the Secretary’s conclusions of

law, including determination of the proper standards to be applied in reviewing

claims.” (some quotation marks omitted)). This Court “conduct[s] ‘an exacting

examination’ of these factors.” Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996)

(per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). “

‘The [Commissioner]’s failure to apply the correct law or to provide the reviewing

court with sufficient reasoning for determining that the proper legal analysis has

been conducted mandates reversal.’ ” Ingram, 496 F.3d at 1260 (quoting Cornelius

v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)). Accord Keeton v. Dep't of



record or authority. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681
(11th Cir. 2014) (noting that a party ‘abandons a claim when he either makes only
passing references to it or raises it in a perfunctory manner without supporting
arguments and authority’). As a result, we do not address the sufficiency of the
ALJ's credibility finding.”).
    Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 8 of 25     PageID #: 584




Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

        In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo the

legal principles upon which the Commissioner's decision is based. Chester v. Bowen,

792 F.2d 129, 131 (11th Cir. 1986). However, we review the resulting decision only

to determine whether it is supported by substantial evidence. Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”). Moreover, an ALJ’s decision

must “state with at least some measure of clarity the grounds for [the] decision.”

Owens, 748 F.2d at 1516; Winschel, 631 F.3d at 1179. A court cannot “affirm simply

because some rationale might have supported the [Commissioner]’ conclusion[,]” as

“[s]uch an approach would not advance the ends of reasoned decision making.”

Owens, 748 F.2d at 1516. Rather, “an agency’s order must be upheld, if at all, on the

same basis articulated in the order by the agency itself.” Fed. Power Comm'n v.

Texaco Inc., 417 U.S. 380, 397, 94 S. Ct. 2315, 41 L. Ed. 2d 141 (1974) (quotation

omitted). See also Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000) (“The ALJ’s

decision must stand or fall with the reasons set forth in the ALJ’s decision, as

adopted by the Appeals Council.”); Nance v. Soc. Sec. Admin., Comm'r, 781 F. App’x

912, 921 (11th Cir. 2019) (per curiam) (unpublished)6 (“Agency actions … must be



6In this circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
    Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 9 of 25        PageID #: 585




upheld on the same bases articulated in the agency's order.” (citing Texaco Inc., 417

U.S. at 397, and Newton, 209 F.3d at 455)).

        Eligibility for DIB, for SSI, and for CIBBOD all require a showing that the

claimant is under a disability, 42 U.S.C. §§ 402(d)(1)(B)(ii), 423(a)(1)(E), 1382(a)(1)-

(2),7 which means that the claimant is unable “to engage in any substantial gainful

activity by reason of a medically determinable physical or mental impairment ...

which has lasted or can be expected to last for a continuous period of not less than

12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

        The Social Security Regulations outline a five-step, sequential
        evaluation process used to determine whether a claimant is disabled:
        (1) whether the claimant is currently engaged in substantial gainful
        activity; (2) whether the claimant has a severe impairment or
        combination of impairments; (3) whether the impairment meets or
        equals the severity of the specified impairments in the Listing of
        Impairments; (4) based on a residual functional capacity (“RFC”)
        assessment, whether the claimant can perform any of his or her past
        relevant work despite the impairment; and (5) whether there are
        significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's RFC, age, education, and work
        experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).8




printed in the Federal Appendix are cited as persuasive authority.”).

7A showing of disability is not required for child’s insurance benefits if the claimant
“either had not attained the age of 18 or was a full-time elementary or secondary
school student and had not attained the age of 19…” 42 U.S.C. § 402(d)(1)(B)(i).

8 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 10 of 25          PageID #: 586




      “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)). “These factors must be considered both singly and in

combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

      If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985). Although the “claimant bears the burden of

demonstrating the inability to return to [his or] her past relevant work, the

Commissioner of Social Security has an obligation to develop a full and fair record.”

Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v. Barnhart,

355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established that the
Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 11 of 25           PageID #: 587




ALJ has a basic duty to develop a full and fair record. Nevertheless, the claimant

bears the burden of proving that he is disabled, and, consequently, he is responsible

for producing evidence in support of his claim.” (citations omitted)). “This is an

onerous task, as the ALJ must scrupulously and conscientiously probe into, inquire

of, and explore for all relevant facts. In determining whether a claimant is disabled,

the ALJ must consider the evidence as a whole.” Henry v. Comm'r of Soc. Sec., 802

F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and quotation omitted).

      If a court determines that the Commissioner reached his decision “by

focusing upon one aspect of the evidence and ignoring other parts of the record[, i]n

such circumstances [the court] cannot properly find that the administrative decision

is supported by substantial evidence. It is not enough to discover a piece of evidence

which supports that decision, but to disregard other contrary evidence.” McCruter v.

Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986). Nevertheless, “ ‘there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision,

so long as the ALJ’s decision ... is not a broad rejection which is not enough to

enable [a reviewing court] to conclude that the ALJ considered [the claimant's]

medical condition as a whole.’ ” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780,

782 (11th Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)

(per curiam) (quotation and brackets omitted)).

      When, as here, the ALJ denies benefits and the Appeals Council denies

review of that decision, the Court “review[s] the ALJ’s decision as the

Commissioner’s final decision.” Doughty, 245 F.3d at 1278. But “when a claimant
Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 12 of 25           PageID #: 588




properly presents new evidence to the Appeals Council, a reviewing court must

consider whether that new evidence renders the denial of benefits erroneous.”

Ingram, 496 F.3d at 1262. Nevertheless, “when the [Appeals Council] has denied

review, [the Court] will look only to the evidence actually presented to the ALJ in

determining whether the ALJ’s decision is supported by substantial evidence.”

Falge v. Apfel, 150 F.3d 1320, 1323 (11th Cir. 1998).

                      III.   Summary of the ALJ’s Decision

      At Step One, the ALJ determined that Ridgeway had not attained age 22 as

of, and had not engaged in substantial gainful activity since, the alleged disability

onset date of September 19, 2015.9 (Doc. 10, PageID.60). At Step Two,10 the ALJ

determined that Ridgeway had the following severe impairments: attention deficit



9 “For SSI claims, a claimant becomes eligible in the first month where she is both
disabled and has an SSI application on file. For DIB claims, a claimant is eligible
for benefits where she demonstrates disability on or before the last date for which
she were insured.” Moore, 405 F.3d at 1211 (citation omitted). CIBBOD claims
require a showing that, at the time the application was filed, the claimant was
“under a disability … which began before he attained the age of 22…” 42 U.S.C. §
402(d)(1)(B)(ii).

10“The severity regulation increases the efficiency and reliability of the evaluation
process by identifying at an early stage those claimants whose medical impairments
are so slight that it is unlikely they would be found to be disabled even if their age,
education, and experience were taken into account.” Yuckert, 482 U.S. at 153. See
also Schink v. Comm'r of Soc. Sec., 935 F.3d 1245, 1265 (11th Cir. 2019) (per
curiam) (Step Two “is a ‘threshold inquiry’ and ‘allows only claims based on the
most trivial impairments to be rejected.’ ” (quoting McDaniel v. Bowen, 800 F.2d
1026, 1031 (11th Cir. 1986)). “[A]n ‘impairment is not severe only if the abnormality
is so slight and its effect so minimal that it would clearly not be expected to
interfere with the individual's ability to work, irrespective of age, education or work
experience.’ A claimant’s burden to establish a severe impairment at step two is
only ‘mild.’ ” Schink, 935 F.3d at 1265 (citation omitted) (quoting McDaniel, 800
F.2d at 1031).
Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 13 of 25           PageID #: 589




hyperactive disorder (ADHD), autism spectrum disorder, and obesity. (Doc. 10,

PageID.60). The ALJ also determined that Ridgeway had the following medically

determinable but non-severe impairments: hypertension, depression, anxiety,

opposition defiant disorder, and borderline intellectual functioning. (Id., PageID.60-

61). At Step Three,11 the ALJ found that Ridgeway did not have an impairment or

combination of impairments that met or equaled the severity of a specified

impairment in Appendix 1 of the Listing of Impairments, 20 C.F.R. § 404, Subpt. P,

App. 1. (Doc. 10, PageID.61-63).

         At Step Four, 12 the ALJ determined that Ridgeway had the residual



11 Conversely to Step Two, Step Three “identif[ies] those claimants whose medical
impairments are so severe that it is likely they would be found disabled regardless
of their vocational background.” Yuckert, 482 U.S. at 153.

12   At Step Four,

         the ALJ must assess: (1) the claimant's residual functional capacity
         (“RFC”); and (2) the claimant's ability to return to her past relevant
         work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
         regulations define RFC as that which an individual is still able to do
         despite the limitations caused by his or her impairments. 20 C.F.R. §
         404.1545(a). Moreover, the ALJ will “assess and make a finding about
         [the claimant's] residual functional capacity based on all the relevant
         medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
         Furthermore, the RFC determination is used both to determine
         whether the claimant: (1) can return to her past relevant work under
         the fourth step; and (2) can adjust to other work under the fifth
         step…20 C.F.R. § 404.1520(e).

         If the claimant can return to her past relevant work, the ALJ will
         conclude that the claimant is not disabled. 20 C.F.R. §
         404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
         relevant work, the ALJ moves on to step five.

         In determining whether [a claimant] can return to her past relevant
Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 14 of 25        PageID #: 590




functional capacity (RFC) “to perform light work as defined by the Dictionary of

Occupational Titles (DOT), except she will frequently balance, stoop, kneel, crouch,

and climb ramps and/or stairs[;] will never crawl or climb ladders, ropes, or

scaffolds[;] will avoid frequent exposure to extreme cold/heat/wetness and/or

humidity[;] will avoid frequent exposure to fumes, odors, dusts, gases, poor

ventilation, or pulmonary irritants[;] will avoid all exposure to hazards such as

unprotected heights and dangerous machinery[;] will perform simple routine tasks

and be provided short, simple instructions[;] will not work in close proximity to

others (i.e., separate workstation)[;] will perform work that does not involve

excessive workloads, quick decision making or multiple demands[;] will have

occasional, casual interaction with the general public and co-workers, but … will

primarily work with things, not people[;] will have casual supervision[;] will have

infrequent workplace changes that will be introduced gradually[;] will be provided a

break every two hours[; and] will miss one to two days of work per month.” (Doc. 10,

PageID.63-71). The ALJ also determined that Ridgeway had no past relevant work.

(Id., PageID.71).




      work, the ALJ must determine the claimant's RFC using all relevant
      medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
      is, the ALJ must determine if the claimant is limited to a particular
      work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
      claimant’s RFC and determines that the claimant cannot return to her
      prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).
Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 15 of 25          PageID #: 591




      At Step Five, after considering testimony from a vocational expert,13 the ALJ

found that there existed a significant number of jobs in the national economy that

Ridgeway could perform given her RFC, age, education, and work experience. (Doc.

10, PageID.71-72). Thus, the ALJ found that Ridgeway was not disabled under the

Social Security Act during the adjudicatory periods relevant to her applications.

(Id., PageID.72-73).

                                  IV.    Analysis

      Ridgeway argues that the ALJ reversibly erred in her consideration of the

medical opinion of Ridgeway’s treating psychologist, Richard Reynolds, Ph.D. Upon

careful consideration, the undersigned agrees.

      “ ‘Medical opinions are statements from physicians and psychologists or other

acceptable medical sources that reflect judgments about the nature and severity of

[the claimant’s] impairment(s), including [the claimant’s] symptoms, diagnosis and

prognosis, what [the claimant] can still do despite impairment(s), and [the

claimant’s] physical or mental restrictions.’ ” Winschel, 631 F.3d at 1178-79 (quoting

20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2)). “There are three tiers of medical opinion

sources: (1) treating physicians; (2) nontreating, examining physicians; and (3)

nontreating, nonexamining physicians.” Himes v. Comm'r of Soc. Sec., 585 F. App'x


13“[T]he ALJ may determine whether the claimant has the ability to adjust to other
work in the national economy … by the use of a vocational expert. A vocational
expert is an expert on the kinds of jobs an individual can perform based on his or
her capacity and impairments. When the ALJ uses a vocational expert, the ALJ will
pose hypothetical question(s) to the vocational expert to establish whether someone
with the limitations that the ALJ has previously determined that the claimant has
will be able to secure employment in the national economy.” Phillips, 357 F.3d at
1240.
Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 16 of 25          PageID #: 592




758, 762 (11th Cir. 2014) (per curiam) (unpublished) (citing 20 C.F.R. §§

404.1527(c)(1)-(2), 416.927(c)(1)-(2)). “In assessing medical opinions, the ALJ must

consider a number of factors in determining how much weight to give to each

medical opinion, including (1) whether the physician has examined the claimant; (2)

the length, nature, and extent of a treating physician's relationship with the

claimant; (3) the medical evidence and explanation supporting the physician’s

opinion; (4) how consistent the physician’s opinion is with the record as a whole; and

(5) the physician’s specialization. These factors apply to both examining and non-

examining physicians.” Eyre v. Comm'r, Soc. Sec. Admin., 586 F. App'x 521, 523

(11th Cir. 2014) (per curiam) (unpublished) (internal citations and quotation marks

omitted) (citing 20 C.F.R. §§ 404.1527(c) & (e), 416.927(c) & (e)). While “the ALJ is

not required to explicitly address each of those factors[,]” Lawton v. Comm'r of Soc.

Sec., 431 F. App’x 830, 833 (11th Cir. 2011) (per curiam) (unpublished), “the ALJ

must state with particularity the weight given to different medical opinions and the

reasons therefor.” Winschel, 631 F.3d at 1179.14

      The opinions of non-treating physicians “are not entitled to deference...”

McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987) (per curiam). Accord, e.g.,

Crawford, 363 F.3d at 1160 (“The ALJ correctly found that, because Hartig



14On January 18, 2017, the SSA substantially revised the regulations governing
how the Commissioner considers medical evidence, including medical opinions. See
82 Fed. Reg. 5844 (Jan. 18, 2017); 82 Fed. Reg. 15,132 (Mar. 27, 2017). However,
those revisions apply only to claims filed on or after March 27, 2017, and are
therefore inapplicable to the subject applications. Compare 20 C.F.R. §§ 404.1520c,
416.920c (applicable to claims filed on or after on or after March 27, 2017) with 20
C.F.R. §§ 404.1527, 416.927 (applicable to claims filed before March 27, 2017).
Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 17 of 25           PageID #: 593




examined Crawford on only one occasion, her opinion was not entitled to great

weight.”). On the other hand, “[t]he opinion of a treating physician…‘must be given

substantial or considerable weight unless “good cause” is shown to the contrary.’ ”

Phillips, 357 F.3d at 1240 (quoting Lewis v. Callahan, 125 F.3d 1436, 1440 (11th

Cir. 1997)). “Good cause exists ‘when the: (1) treating physician’s opinion was not

bolstered by the evidence; (2) evidence supported a contrary finding; or (3) treating

physician’s opinion was conclusory or inconsistent with the doctor's own medical

records.’ With good cause, an ALJ may disregard a treating physician’s opinion, but

he ‘must clearly articulate [the] reasons’ for doing so.” Winschel, 631 F.3d at 1179

(quoting Phillips, 357 F.3d at 1240-41) (internal citation omitted). See also, e.g.,

Bloodsworth, 703 F.2d at 1240 (“[T]he opinion of a treating physician may be

rejected when it is so brief and conclusory that it lacks persuasive weight or where

it is unsubstantiated by any clinical or laboratory findings. Further, the

[Commissioner] may reject the opinion of any physician when the evidence supports

a contrary conclusion.” (citation omitted)); Edwards v. Sullivan, 937 F.2d 580, 583

(11th Cir. 1991) (“The treating physician’s report may be discounted when it is not

accompanied by objective medical evidence or is wholly conclusory.”).

      Failure to clearly articulate the reasons for giving less than substantial or

considerable weight to the opinion of a treating physician “constitutes reversible

error.” Lewis, 125 F.3d at 1440. Moreover, an ALJ “may not arbitrarily reject

uncontroverted medical testimony[,]” Walden v. Schweiker, 672 F.2d 835, 839 (11th

Cir. 1982), or “substitute[] his judgment of the claimant’s condition for that of the
Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 18 of 25            PageID #: 594




medical and vocational experts.” Freeman v. Schweiker, 681 F.2d 727, 731 (11th Cir.

1982) (per curiam). “But ALJs are permitted, and in fact required, to use judgment

in weighing competing evidence and reaching a final determination as to whether

an applicant is disabled[,]” McCullars v. Comm'r, Soc. Sec. Admin., 825 F. App'x

685, 691 n.1 (11th Cir. 2020) (per curiam) (unpublished), and “if an ALJ articulates

specific reasons for declining to give the opinion of a treating physician controlling

weight, and those reasons are supported by substantial evidence, there is no

reversible error.” Horowitz v. Comm'r of Soc. Sec., 688 F. App'x 855, 861 (11th Cir.

2017) (per curiam) (unpublished) (citing Moore, 405 F.3d at 1212). Accord Huigens

v. Soc. Sec. Admin., Comm’r, 718 F. App’x 841, 844 (11th Cir. 2017) (per curiam)

(unpublished). A court “will not second guess the ALJ about the weight the treating

physician’s opinion deserves so long as he articulates a specific justification for it.”

Hunter v. Soc. Sec. Admin., Comm’r, 808 F.3d 818, 823 (11th Cir. 2015) (citing

Moore, 405 F.3d at 1212).

      The ALJ summarized Dr. Reynolds’s medical opinions as follows:

      Richard Reynolds, Ph.D., completed a medical opinion on behalf of the
      claimant on April 2, 2018. Dr. Reynolds stated that he had worked
      with the claimant since February 2015. Dr. Reynolds opined that the
      claimant would have mild to moderate limitation in attending and
      completing tasks. She had marked limitation in interacting and
      relating to others and social functioning. She had moderate limitation
      in caring for herself. (Ex. C9F/1). In an earlier opinion, Dr. Reynolds
      stated that he believed the claimant would fall in the range of
      borderline intellectual functioning. He further stated that the claimant
      was capable of understanding, remembering, and carrying out simple
      tasks, but would have moderate difficulty with complex tasks. She
      would likely have moderate deficits in responding appropriately to
      routine work stresses and interacting with coworkers. Dr. Reynolds
Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 19 of 25          PageID #: 595




      stated he believed that the claimant would have marked deficits in
      responding constructively to the public or supervisors. His final
      diagnosis was Asperger’s Disorder/autism spectrum disorder, and
      ADHD. (Ex. C3F/6).

(Doc. 10, PageID.69).

      The ALJ gave “partial weight” to Dr. Reynolds’s opinion—presumably

rejecting, at least, Dr. Reynolds’s findings of marked limitations in interacting and

relating to others, social functioning, and responding constructively to the public or

supervisors, given the more moderate limitations in the RFC relevant to those

domains. The ALJ articulated three reasons for doing so: (1) it was “not consistent

with his statements in treating notes indicating that the claimant was improving

with Vyvanse and therapy[;]” (2) it was “inconsistent with statements that he was

working with the claimant on particular issues to include her disappointment of not

getting a response from the jobs for which she had applied[;]” and (3) it was

“inconsistent with the vocational assessment of Kim Pugh, an employment

specialist, who assessed the claimant as possessing adequate skills for work and

that she was able to adequately interact with employees and customers during her

assessment.” (Id.). Substantial evidence does not support these reasons.15

      As to the ALJ’s claim that Dr. Reynolds’s opinion was inconsistent with “his


15A court “cannot engage in … post hoc rationalization to justify an ALJ’s decision
to reject a medical opinion[,]” Wilson v. Berryhill, No. CV 1:17-00531-N, 2019 WL
384960, at *6 n.9 (S.D. Ala. Jan. 30, 2019) (collecting cases), and cannot “affirm
simply because some rationale might have supported the [Commissioner]’
conclusion[,]” as “[s]uch an approach would not advance the ends of reasoned
decision making.” Owens, 748 F.2d at 1516. Accordingly, the Court considers only
the ALJ’s stated reasons for giving less than substantial or considerable weight to
Dr. Reynolds’s opinion.
Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 20 of 25          PageID #: 596




statements in treating notes indicating that the claimant was improving with

Vyvanse[,]” the undersigned observes that the ALJ’s decision does not actually note

any such statements from Dr. Reynolds in discussing the objective medical

evidence.16 The ALJ did note such statements from the records of Bernita Mims,

M.D.,17 Ridgeway’s primary care physician. However, it was not rational for the

ALJ to rely on these notations in rejecting the opinion of a treating mental health

specialist, given the ALJ’s decision to reject Dr. Mims’s medical opinion because she

was “not a mental health professional,” among other reasons. (Doc. 10, PageID.69).

         The ALJ also claimed that Dr. Reynolds’s opinion was inconsistent with “his

statements in treating notes indicating that the claimant was improving with …

therapy.” However, this conclusory reference to unspecified improvements with

therapy, unsupported by any specific citations to the record, does not convince the

undersigned that the ALJ adequately considered Dr. Reynolds’s treatment notes as

a whole, but instead suggests impermissible cherry-picking of evidence to reach a

desired result. See McCruter, 791 F.2d at 1548 (“It is not enough to discover a piece

of evidence which supports [a] decision, but to disregard other contrary evidence[,]”

and a decision cannot be upheld where it was reached “by focusing upon one aspect

of the evidence and ignoring other parts of the record”); Denton v. Astrue, 596 F.3d

419, 425 (7th Cir. 2010) (“An ALJ has the obligation to consider all relevant medical



16Dr. Reynolds first began treating Ridgeway in February 2015, two years before
Ridgeway’s primary care physician began prescribing her Vyvanse for her ADHD.
(See Doc. 10, PageID.65-66).

17   The ALJ’s decision mistakenly refers to Dr. Mims as Dr. “Sims.”
Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 21 of 25             PageID #: 597




evidence and cannot simply cherry-pick facts that support a finding of non-disability

while ignoring evidence that points to a disability finding.”). Dr. Reynolds’s

treatment   records   document    Ridgeway’s   recurring   difficulties    with   anger

management, irritability, and uncooperative and impulsive behavior, many of which

are noted in the ALJ’s decision. Admittedly, the records also document temporary

periods of improvement, and varying levels of severity, for these symptoms.

Nevertheless, the recurring and persistent nature of these symptoms tend to largely

support Dr. Reynolds’s opinion that Ridgeway had marked limitations in

interacting and relating to others, social functioning, and responding constructively

to the public or supervisors. Also, in the form on which he provided his opinion, Dr.

Reynolds specifically noted “continued impairment in social functioning, age

appropriate self care + ability to tolerate stressors,” though he did acknowledge

“some limited improvements in family interaction.” (Doc. 10, PageID.494). And, as

the ALJ noted, the notes for the examination at which Dr. Reynolds completed his

opinion indicate that Ridgeway had again become “frustrated” after her mother

confronted her about forgetting to perform household chores. (Id., PageID.67). At

the very least, the undersigned is not convinced that the ALJ fulfilled her duty “to

weigh the evidence” and “resolve material conflicts in the” evidence on this point.

Wheeler v. Heckler, 784 F.2d 1073, 1075 (11th Cir. 1986) (per curiam).

      As to Dr. Reynolds’s purported “statements that [Dr. Reynolds] was working

with the claimant on particular issues to include her disappointment of not getting

a response from the jobs for which she had applied,” it is not clear to the
Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 22 of 25          PageID #: 598




undersigned how such statements contradict Dr. Reynolds’s opinion. Merely noting

that Dr. Reynolds was “working with” Ridgeway “on particular issues” does not

indicate whether Ridgeway was showing any improvement from such therapy. And

as for the vocational assessment of employment specialist Kim Pugh, there is no

indication that Pugh is a medical professional, much less an acceptable medical

source under the Social Security regulations. Given that the contrary report of a

non-examining physician cannot provide the “good cause” to reject a treating

physician’s opinion, see Johns v. Bowen, 821 F.2d 551, 554 (11th Cir. 1987) (per

curiam) (citing Broughton v. Heckler, 776 F.2d 960, 962 (11th Cir. 1985 (per

curiam)), the undersigned does not believe that the opinions of a non-medical

source, even if based on actual examination of a claimant, can either. Further

detracting from the weight of Pugh’s vocational assessment is that it appears to

have been based on a one-time observation of Ridgeway performing tasks at a

grocery store for one-and-a-half hours. (See Doc. 10, PageID.482).18

      In sum, the ALJ’s articulated reasons for giving less that substantial or

considerable weight to Dr. Reynolds’s medical opinion are not supported by




18 Ridgeway, however, goes too far in claiming that “[t]he opinion of Kim Pugh is
irrelevant, as she has no credentials to provide a basis for her opinion.” (Doc. 12,
PageID.547). Ridgeway does not contest Pugh’s designation as an employment
specialist, and her assessment was based on her observations of Pugh in a work
setting. Certainly, if Ridgeway’s mother can provide opinions of Ridgeway’s
limitations based on her observations, despite not being a medical professional, so
can Pugh. While Pugh’s assessment is relevant evidence that the ALJ could
appropriately consider, the undersigned finds that it is not substantial evidence to
contradict the medical opinion of a treating physician.
Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 23 of 25         PageID #: 599




substantial evidence. On this basis, reversible error has been shown.19 Accordingly,

the Commissioner’s final decision denying Ridgeway’s applications for benefits is

due to be REVERSED, and this cause REMANDED to the Commissioner under

sentence four of § 405(g) for further administrative proceedings consistent with this

decision.20




19     Ridgeway has also argued reversible error in the ALJ’s consideration of other
medical opinions, and in the ALJ’s credibility determination as to Ridgeway’s
subjective complaints. However, reversible error has already been found as to the
ALJ’s consideration of Dr. Reynolds’s opinion, and the Commissioner’s resolution of
those other issues might also change depending on what weight the Commissioner
assigns Dr. Reynolds’s opinion on remand. Accordingly, the undersigned declines to
address Ridgeway’s remaining claims of error. This should not hamper effective
appellate review of this decision. See Henry, 802 F.3d at 1267 (“Our review is the
same as that of the district court, meaning we neither defer to nor consider any
errors in the district court’s opinion…” (citation and quotation omitted)).
       The undersigned expresses no view on what weight Dr. Reynolds’s medical
opinion should be assigned on remand, as the responsibility for weighing evidence is
generally committed to the Commissioner. See Wheeler, 784 F.2d at 1075 (“The
[Commissioner], and not the court, is charged with the duty to weigh the evidence,
to resolve material conflicts in the testimony, and to determine the case
accordingly.”).

20 Ridgeway does not request that this Court reverse with instructions to the
Commissioner that she be found disabled and awarded benefits; regardless, the
undersigned is not persuaded that such relief would be appropriate in this
procedural posture. Compare Davis v. Shalala, 985 F.2d 528, 534 (11th Cir. 1993)
(“Generally, a reversal with remand to the [Commissioner] is warranted where the
ALJ has failed to apply the correct legal standards.”), with id. (a court may “remand
the case [with] an order awarding disability benefits where the [Commissioner] has
already considered the essential evidence and it is clear that the cumulative effect
of the evidence establishes disability without any doubt”). See also INS v. Orlando
Ventura, 537 U.S. 12, 16, 123 S. Ct. 353, 154 L. Ed. 2d 272 (2002) (A court reviewing
an agency decision “is not generally empowered to conduct a de novo inquiry into
the matter being reviewed and to reach its own conclusions based on such an
inquiry. Rather, the proper course, except in rare circumstances, is to remand to
the agency for additional investigation or explanation.” (citation and quotations
omitted)).
Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 24 of 25            PageID #: 600




                                  V.    Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Ridgeway’s January 25, 2017 DIB

application, her February 6, 2017 SSI application, and her July 25, 2016 and

January 24, 2017 CIBBOD applications, is REVERSED, and this cause

REMANDED to the Commissioner under sentence four of 42 U.S.C. § 405(g), see

Melkonyan v. Sullivan, 501 U.S. 89 (1991), for further proceedings consistent with

this decision. This remand under sentence four of § 405(g) makes Ridgeway a

prevailing party for purposes of the Equal Access to Justice Act, 28 U.S.C. § 2412,

see Shalala v. Schaefer, 509 U.S. 292 (1993), and terminates this Court’s

jurisdiction over this matter.

      Under Federal Rule of Civil Procedure 54(d)(2)(B), the Court hereby grants

Ridgeway’s counsel an extension of time in which to file a motion for fees under 42

U.S.C. § 406(b) until 30 days after the date of receipt of a notice of award of benefits

from the SSA, should Ridgeway be awarded benefits on the subject applications

following this remand.21 Consistent with 20 C.F.R. § 422.210(c), “the date of receipt

of notice … shall be presumed to be 5 days after the date of such notice, unless there


21See Bergen v. Comm'r of Soc. Sec., 454 F.3d 1273, 1277 (11th Cir. 2006) (per
curiam) (“Fed. R. Civ. P. 54(d)(2) applies to a § 406(b) attorney's fee claim.”); Blitch
v. Astrue, 261 F. App'x 241, 242 n.1 (11th Cir. 2008) (per curiam) (unpublished) (“In
Bergen v. Comm'r of Soc. Sec., 454 F.3d 1273 (11th Cir. 2006), we suggested the best
practice for avoiding confusion about the integration of Fed. R. Civ. P. 54(d)(2)(B)
into the procedural framework of a fee award under 42 U.S.C. § 406 is for a plaintiff
to request and the district court to include in the remand judgment a statement
that attorneys fees may be applied for within a specified time after the
determination of the plaintiff's past due benefits by the Commission. 454 F.3d at
1278 n.2.”).
Case 1:19-cv-00859-N Document 20 Filed 03/29/21 Page 25 of 25           PageID #: 601




is a reasonable showing to the contrary.” If multiple award notices are issued, the

time for filing a § 406(b) fee motion shall run from the date of receipt of the latest-

dated notice.

      Final judgment shall issue separately hereafter in accordance with this order

and Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 29th day of March 2021.

                                        /s/ Katherine P. Nelson
                                        KATHERINE P. NELSON
                                        UNITED STATES MAGISTRATE JUDGE
